COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-292-CR
 
CRYSTAL ANN FONNER           
           
           
           
           
        APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
           
STATE---------
FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered the
"Appellant's Motion To Dismiss" and "Motion To Expedite
Mandate." The motion complies with rule 42.2(a) of the rules of appellate
procedure. Tex. R. App. P. 42.2(a). No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P. 43.2(f). Upon agreement of the
parties, the mandate will issue immediately. See id. 18.1(c)
 
                                                                               
PER CURIAM
 
PANEL D: WALKER, J.; CAYCE, C.J.;
and DAY, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
(DELIVERED March 13, 2003)

1. See Tex. R. App. P. 47.4.